NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on November 24, 2021.  
The previous rejection of claims 1-8 and 16-27 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-4, 6-8, 16-19, and 21-27 under 35 USC 101 has been withdrawn in view of Applicants’ amendments.
Claims 1-3, 6-8, 16-18, and 21-26 are pending and allowable.
Allowed Claims:  Claims 1-3, 6-8, 16-18, and 21-26 are allowed, wherein claims 1, 16, and 23 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising identifying, by an inventory engine, an e-mail receipt that includes a purchased object, based on a domain from which the e-mail receipt was received, wherein the e-mail receipt is stored at a user e-mail account, and the domain corresponds to a retailer; extracting, by the inventory engine, an identification of the purchased object and features of the purchased object from the e-mail receipt, wherein the features include at least a model and a manufacturer of the purchased object, and wherein the extracting comprises determining whether a pre-defined format of emails corresponding to the retailer exists in a repository; in response to a determination that the pre-defined format of emails exists, retrieving from the repository the pre-defined format corresponding to email 
With respect to claims 16 and 23, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a non-transitory computer readable medium reciting similar limitations.
Discussion of Prior Art:  US 2017/0124635 A1 to Shao is directed to a system and method for automatically generating a listing database in an online marketplace and determining a resale price for an item based on historical prices.  However, Shao, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2016/0104188 A1 to Glyman et al. is directed to parsing an email receipt and identifying an object on the receipt.  However, Glyman, alone or in combination 
WO 2018100570 A1 to Leizerowich et al. is directed to a method for extracting information from a receipt including identifying a product on a receipt.  However, Leizerowich, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2005/0049928 A1 to Naick et al. is directed to extracting information from a plurality of sales receipts including a vendor identification and a product identification.  However, Naick, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2016/0104189 A1 to Marcus is directed to a method for performing a price comparison and determining an item that shares a product characteristic with the product available for sale in an aisle of a store, particularly for similar products.  However, Marcus, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2015/0039462 A1 to Shastry et al. is directed to a method of scanning a user’s emails for receipts.  However, Shastry, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2012/0284081 A1 to Cheng et al. is directed to a system that obtains data from itemized receipts, obtains related data from merchant sites, and matches the data from the receipts with data from the merchant sites.  However, Cheng, 
US 2014/0136289 A1 to Settgast is directed to a system and method for tracking how well a product is selling and determining whether the price of a product should be raised or lowered by automating pricing in a time interval.  However, Settgast, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 8,244,588 B1 to Ahmed is directed to parsing a receipt and entering the parsed data into various fields by a user dragging and dropping receipt information into the appropriate fields.  However, Ahmed, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
US 2016/0217509 A1 to Eggleston et al. is directed to a system and method for managing electronic receipts and for evaluating the fair market value of goods and services. However, Eggleston, alone or in combination with other art, neither anticipates nor renders obvious claims 1, 16, and 23 and in particular the above-noted features.
The article entitled “Apps that lobby for refunds on your behalf seem like a no-brainer but are they safe?” by Jennifer Jolly, USA Today (Online), [Arlington], April 12, 2018, is directed to using various apps including the Paribus app that will scan your emails for shopping receipts and automatically file a claim when there is a drop in the price of a product listed in the receipt.  However, the article, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625